DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 7/27/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 7/27/2022, have been fully considered.  
The rejection of claims under 35 U.S.C. 112(b) has been withdrawn in view of Applicant’s amendments to the claims, rendering Applicant’s arguments moot.  
Additionally, the rejection of claims under 35 U.S.C. 103(a) has been modified in view of Applicant’s amendments to the claims.  However, the majority of Applicant’s arguments are pertinent to the new basis of the rejection, and those are addressed as follows:
Applicant first agues that “although Goutayer prophetically mentions that ‘the core is gelled’, it does not specify the gelling agent in the fatty phase” (Applicant Arguments, Page 8).  As further argued by Applicant, “one skilled in the art would not have been motivated to combine Tournilhac with Goutayer” (Applicant Arguments, Page 8).  As argued by Applicant, “Tournilhac is directed to a lip composition and to overcoming problems associated with oil that exudes (oozes) out of a gelled fatty phase” whereas “the present application employs a lipophilic gelling agent to suspend the second (water) droplets in the first (oil) droplets in a multiple emulsion to achieve kinetic stability” (Applicant Arguments, Pages 8-9).
It is not found persuasive that one of ordinary skill in the art would consider the gelling agent described by Tournilhac as limited solely to use in lip compositions so as to overcome “problems associated with oil that exudes (oozes) out of a gelled fatty phase”.  Indeed, Tournilhac specifically teaches that “[d]extrin esters are generally known as emulsion stabilizers and as oil thickeners in the prior art” (Paragraph 0006) and “[o]ne aim of the present invention is thus to provide a composition thickened or gelled with a dextrin ester that does not exude and/or that does not release oil at the surface of the composition and/or that is stable” (Paragraph 0014), stating that “[t]his dextrin ester… makes it possible to obtain a composition of improved stability” (Paragraph 0020; see also Paragraph 0022: “making it possible to obtain a composition with improved stability and/or with improved shiny”).  Significantly, Tournilhac teach that “[t]his invention applies not only to makeup products for the lips, but also to care and/or treatment products for the skin… skin makeup products… concealer products, eye-shadows and transfer tattoo products, body hygiene products… and also body and facial care products” (Paragraph 0023).  Applicant is reminded that the scope of analogous art is to be considered broadly.  See Wyers v. Master Lock Co., No. 2009-1412, 2010 WL 2901839 (Fed. Cir. July 22, 2010).  Analogous art is not limited to references in the field of endeavor of the invention, but also includes references that would have been recognized by those of ordinary skill in the art as useful for the desired purpose.  See Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337 (Fed. Cir. 2008).  Furthermore, as noted by the court in In re Fout, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious. 
Applicant next argues that “claim 1 has also been amended to specify that ‘the size of said second droplets is greater than 100 µm” whereas “Folmer, which is relied upon as disclosing said second drops, states that ‘the conditions are such that the water droplets have a size between 70 nm and 20 microns’” (Applicant Arguments, Page 9).  As argued by Applicant, “there is nothing in Folmer to suggest that it would be possible to obtain a second droplet size greater than 100 microns” (Applicant  Arguments, Page 9). 
The argument is not found persuasive.  As taught by Folmer et al, “[t]he conditions for forming water-in-oil emulsions are standard conditions known to the skilled person” wherein said conditions “have an influence on the size of the water droplets inside the oil droplets, and thereby, on the texture and consistency of the final double emulsion” (Paragraph 0062), further noting that “[t]he size of the water droplets influences the consistency of the final double emulsion and may be adjusted accordingly” (Paragraph 0063).  As such, in modifying the droplets of Goutayer et al to include a second droplet, it would have been obvious to determine the optimal size of the second droplets, in an effort to provide desired “texture and consistency of the final double emulsion”. 
Lastly, Applicant argues that the “emulsions of the present disclosure result in a variety of unexpected results that could not have been predicted based on the prior art teachings” (Applicant Arguments, Page 9).
First, Applicant points to the Goutayer Declaration submitted 10/08/2021 and argues that “the emulsions of the present disclosure unexpectedly result in macroscopic and monodisperse emulsions that are visually pleasing” (Applicant Arguments, Page 10).  The “first droplets, and optionally the second droplets, are able to be seen by the user, and therefore impart an unexpectedly unique visual appearance to the emulsion” (Applicant Arguments, Page 10).
Yet, as previously discussed, Applicant did not compare the emulsions of the claimed invention with that of the closest prior art (i.e., Goutayer et al (US 2014/0045949)) to demonstrate any unexpected improvement in the visual appearance.
Applicant, again pointing to the Goutayer Declaration submitted 10/08/2021, further argues that there were “well-known technical difficulties associated with preparing stable emulsions at the time of the invention” and “common emulsions were known to be inherently unstable and required significant energy input (in the form of stirring, homogenizing, or ultrasound) for preparation” (Applicant Arguments, Page 10), and “double emulsions were known to be even more unstable” (Applicant Arguments, Page 11).  Yet, Applicant argues that the instant emulsions “are stable over a timescale of longer than 3-6 months at room temperature” which “is particularly surprising given the problems associated with macroscopic multiple emulsions known in the art” (Applicant Arguments, Page 11).
At the outset, the W-O-W emulsions of Folmer et al are described as “very stable over time, with no phase separation or texture change over at least 1 month” (Paragraph 0050).  Additionally, Tournilhac teach that gelling with dextrin palmitate “makes it possible to obtain a composition of improved stability” (Paragraph 0020; see also Paragraph 0022: “making it possible to obtain a composition with improved stability and/or with improved shiny”).  Thus, improved stability would not be considered unexpected.  
Moreover, Applicant did not compare the emulsions of the claimed invention with that of the closest prior art (i.e., Goutayer et al (US 2014/0045949)) to demonstrate any unexpected improvement in stability.  
Applicant next points to a second Goutayer Declaration submitted 7/27/2022, “containing additional data based on Example 1 of the application as-filed” which “further evaluate the effects of a lipophilic surfactant (Comparative Examples 1, 4), a lipophilic gelling agent (Comparative Examples 2, 5 and Inventive Example 7) and a coacervation membrane derived from the interaction between an amodimethicone and a carbomer (Comparative Examples 3, 6 and Inventive Example 7) in macroscopic direct (i.e., oil-in-water) emulsions and macroscopic multiple (i.e., water-in-oil-in-water) emulsions” (Applicant Arguments, Page 12).  As argued by Applicant, “only Inventive Example 7 – a multiple emulsion containing a lipophilic gelling agent and a coacervation membrane – received a score of 0 (i.e., no fragmentation)… and did not have an aggregation of droplets” (Applicant Arguments, Page 12).
The data provided in Goutayer Declaration submitted 7/27/2022 does not evidence unexpected results.  The best comparison is between Inventive Example 7 (a W/O/W emulsion) and Comparative Example 1 (an O/W) emulsion lacking dextrin palmitate but which is otherwise identical to Inventive Example 7.  Yet, the fact that Inventive Example 7 exhibits improved properties is not surprising considering Tournilhac teach that gelling with dextrin palmitate “makes it possible to obtain a composition of improved stability” (Paragraph 0020; see also Paragraph 0022: “making it possible to obtain a composition with improved stability and/or with improved shiny”).  At most, it could be argued that the improvement is to an unexpected-degree.  Yet, even if so, the claims are not considered to be commensurate in scope with such results.  Indeed, the claims embrace countless W/O/W emulsions comprising a myriad of different fatty phases, gelling agents, first and second anionic polymers, etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6-15 and 20 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Goutayer et al (US 2014/0045949; of record) in view of Tournilhac (EP 1 386 600; of record) and Folmer et al (US 2010/0233221; of record).
As amended, claim 1 is drawn to a water-in-oil-in-water (W/O/W) emulsion comprising:
(a) 	an external continuous aqueous phase; and 
(b)	a water-in-oil emulsion in the form of first droplets having a size of greater than 500 µm, each first droplet comprising:
(i) 	a continuous fatty phase (comprising the oil isononyl isononanoate, as elected by Applicant (claim 7) in an amount of 0% to 99.49% by weight relative to the total weight of the fatty phase (claim 8)) containing at least one gelling agent (more specifically, dextrin palmitates (claims 3-4)); and
(ii)	at least one second droplet comprising an internal aqueous phase having a size of greater than 100 µm;
wherein the first droplets comprise a shell formed of at least one anionic polymer and at least one cationic polymer (more specifically, an acrylates/C10-C30 alkyl acrylate cross polymer and amodimethicone, as elected by Applicant (claims 9 and 11) in an amount of 0.01 to 5% by weight anionic polymer (claim 10) and 0.01 to 10% by weight cationic polymer (claim 12)).
As thus summarized, the invention reads on claims 1, 3-4 and 7-12.
Goutayer et al teach cosmetic compositions comprising “a plurality of drops of a first phase, dispersed in a second phase… stabilized with a very thin shell” (Paragraph 0012) wherein “the drops of a first phase have a diameter of more than 500 microns” (Paragraph 0021) wherein “the first phase is oily and the second phase is aqueous” (Paragraph 0032; see also Paragraph 0289 describing a “dispersion [which] includes drops of a first oily phase dispersed in a second aqueous phase” wherein “the internal liquid is oily”; see also Example 6), wherein Goutayer et al further identify the oil isononyl isononoate in the fatty phase in an amount of 33% by weight relative to the total weight of the fatty phase (Paragraph 0298).  As further taught by Goutayer et al, “[e]ach drop… includes a core” (Paragraph 0084) wherein in some embodiments, “the core is gelled” (Paragraph 0115) and, additionally, “each drop comprises… from 0.05% to 10% of polymer P1 of the anionic and hydrophilic type, and from 0.05% to 10%  polymer P2 of the cationic and lipophilic type” (Paragraph 0046) wherein, “[a]s an example of a polymer of the anionic type, mention may be made of... copolymers of acrylic acid… and of other monomers, such as acrylamide, alkyl acrylates” and so on (Paragraphs 0128-129) and “[a]s an example of a polymer of the cationic type, mention may be made of… amodimethicone” (Paragraphs 0133-0135).
As such, the O/W emulsions of Goutayer et al differ from those instantly claimed emulsions in the following ways:
Goutayer et al do not specify the gelling agent in the fatty phase; and
the drops of Goutayer et al do not comprise an aqueous core (i.e., the instantly claimed second droplet) having a size of greater than 100 µm to provide an O/W/O emulsion.
Yet, as to (A): as indicated above, Goutayer et al disclose that the droplet core, which can be a fatty phase, can also be gelled (Paragraph 0115).  Although Goutayer et al do not describe any gelling agents, Tournilhac teaches cosmetic compositions which “may be in the form of a… water-in-oil emulsion” (Paragraph 0118) containing “a continuous liquid fatty phase, which is gelled or thickened with at least one dextrin ester” (Abstract), preferably “a dextrin palmitate” (Paragraph 0037), which “are generally known as emulsion stabilizers and as oil thickeners in the prior art” (Paragraph 0006) “in an amount ranging from 1% to 50%... by weight relative to the total weight of the composition” (Paragraphs 0040-0041) – wherein “[t]he total liquid fatty phase of the composition (i.e. the total amount of oil(s)) can represent from 5% to 95%... by weight relative to the total weight of the composition” (Paragraph 0057) –  which “has the advantage of retaining the oils contained in the fatty phase with making it possible to obtain a composition with improved stability and/or with improved shiny” (Paragraph 0022). 
As such, in further view of Tournilhac, it would have been obvious to formulate the emulsions of Goutayer et al comprising a gelled internal fatty phase core wherein said phase is gelled with a dextrin palmitate.  It would have been obvious to do so to “obtain a composition with improved stability and/or with improved shiny” with a reasonable expectation of success.  
And, as to (2): as taught by Folmer et al, “[d]ouble emulsions, also named multiple emulsions can be considered as an emulsion of an emulsion: the oil droplets which are dispersed in an aqueous phase, contain themselves small water droplets”.  As further taught by Folmer et al, “[m]ultiple emulsions are… often used in cosmetic applications” and “oil droplets in an ordinary oil-in-water emulsion can be replaced by droplets made of a water-in-oil emulsion” (Paragraph 0002).  
And, as further taught by Folmer et al, “[t]he conditions for forming water-in-oil emulsions are standard conditions known to the skilled person” wherein said conditions “have an influence on the size of the water droplets inside the oil droplets, and thereby, on the texture and consistency of the final double emulsion” (Paragraph 0062), further noting that “[t]he size of the water droplets influences the consistency of the final double emulsion and may be adjusted accordingly” (Paragraph 0063). 
As such, in further view of Folmer et al, it would have been prima facie obvious to incorporate water droplets into the oil droplets taught by Goutayer et al in view of Tournilhac.  The simple substitution of one known droplet suitable for use in cosmetic emulsions for another known droplet suitable for use in cosmetic emulsions is prima facie obvious.  And, in doing so, it would have been obvious to determine the optimal size of said water droplets, in an effort to provide desired “texture and consistency of the final double emulsion”.
In view of all of the foregoing, instant claims 1-4 and 7-12 are rejected as prima facie obvious.
Claim 6 is drawn to the emulsion of claim 1 wherein the amount of gelling agent ranges from 0.5% to 99.99% by weight, relative to the weight of the fatty phase of said first droplets.
As discussed above, Goutayer et al teach oil droplets wherein in some embodiments, “the core is gelled” (Paragraph 0115).  As further taught by Goutayer et al, the degree of gelling can be modified (see Paragraph 0115: “not very gelled… [or] gelled”; Paragraph 0257: “[t]he coacervation between the first polymer and the second polymer… does not generate total gelling of the core”) and it would have been obvious to determine the optimal degree of gelation by optimizing the amount of gelling agent.
As such, claim 6 is also rejected as prima facie obvious.
Instant claim 13 is drawn to the emulsion of claim 1 wherein the volume fraction ρ (IF/(IF+MF)) is between 0.1 and 0.7 wherein:

    PNG
    media_image1.png
    57
    374
    media_image1.png
    Greyscale

Stated another way, the equation requires that the total volume of second droplets is between 10% and 70% the total volume of the total droplets comprising the first and second droplets.  In formulating the O/W/O droplets, it would have been obvious to determine the optimal amount of each of the fatty and aqueous phases that make up the droplets.
As such, instant claim 13 is also rejected as prima facie obvious.
Instant claims 14-15 are drawn to the emulsion of claim 1 wherein the internal aqueous phase of said second droplets comprises at least one additional compound (claim 14), more specifically a fragrance (claim 15).
Goutayer et al specifically teach emulsions comprising “drops of a first oily phase containing a perfuming agent dispersed in a second aqueous phase” (Paragraph 0299).
As such, instant claims 14-15 are also rejected as prima facie obvious. 
Instant claim 20 is drawn to a composition comprising at least one emulsion according to claim 1 and a physiologically acceptable medium.
In addition to the emulsions, Goutayer et al teach “a cosmetic composition comprising” said emulsions (Paragraph 0058) which would necessarily further comprise a physiologically acceptable medium.
As such, instant claim 20 is also rejected as prima facie obvious.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611